Citation Nr: 0516146	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  97-33 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for low back disability, 
evaluated as 60 percent disabling from January 9, 2003, and 
20 percent disabling prior to that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran had honorable active service from June 1979 to 
May 9, 1989.  He also had active service from May 10, 1989, 
to August 1981, with a discharge under other than honorable 
conditions.  

In August 1992, VA issued an administrative decision finding 
that the veteran was not entitled to health care provisions 
under Chapter 17 of Title 38 of the United States Code for 
any disabilities determined to have been incurred during this 
latter period of active service. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1996 rating decision rendered by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted an increased evaluation of 
20 a 20 percent disability for the veteran's service 
connected low back disability.  The veteran appealed this 
decision asserting that a higher disability evaluation was 
warranted. 

During the course of this appeal, the RO issued a rating 
action in September 2003 that awarded an increased disability 
evaluation of 60 percent effective from January 9, 2003.  At 
that time, the RO also awarded a total rating due to 
individual unemployability resulting from service-connected 
disabilities (TDIU).  The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Therefore, the veteran's appeal of the 
disability rating assigned for his service-connected back 
disability remains open.


REMAND

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 2002).  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to this claim.    

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Also, VA is 
required to request that a claimant provide any evidence in 
his or her possession that pertains to the claim.  

The record does not show that the RO has complied with the 
notice requirements of the VCAA.  In particular, the record 
does not show that the veteran has been notified of the 
information and evidence necessary to substantiate his claim 
and what portion of the evidence was to provided by him and 
what portion of the evidence VA would obtain.  Also, the 
evidence does not reflect that the veteran was requested to 
provide any evidence in his possession that pertains to his 
claim.  Accordingly, on remand, the RO should ensure 
compliance with the VCAA and its implementing regulations. 

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should send the 
veteran a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that the veteran should 
submit any pertinent evidence in his 
possession, and should submit or identify 
any outstanding records pertaining to 
treatment or evaluation of his low back 
disability during the period of this 
claim, to include in particular any 
records pertaining to treatment or 
evaluation of his low back during the 
period since August 2003.  

2.  The RO or the AMC should attempt to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  The RO or the AMC should then review 
the claims folder to ensure that all 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the issue on appeal based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




